DETAILED ACTION

   Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2.	As per Applicant’s instruction as filed on 03/01/22, claims 1, 7, and 14 have been amended.

     	Response to Remarks
3.	Applicant’s remarks with respect to currently amended claims as filed on 03/01/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating newly cited reference Smyth et al (5,978,762).   

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1) in view of Yamashita et al (2008/0259181 A1), Kamon (2008/0251695 A1), Petsche et al (2008/0239148 A1), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762).  
Regarding claim 1, Knibbeler et al discloses an image processing device, comprising: 
at least one image processor (Fig. 2) configured to:
encode (101) image data in compliance with HEVC to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]); and
receiving/providing dynamic range characteristic information associated with the image data, the dynamic range characteristic information including maximum (100 %) image white level information indicating, as a percentage relative to a reference white level, a dynamic range of luminance of the encoded image data (Figs. 3-4; paras. [0016-0017], [0096-0097], [0112], [0121-0134]),
and circuitry configured to:
output the image data to a display unit (107, 530) and decode (103) encoded data (Fig. 1; paras. [0084], [0088], [0086], [0388]),
wherein the dynamic range characteristic information is tone mapping information (paras. [0024-0026]).
Knibbeler et al further teaches encompassing the mapping functions as metadata MET in some image signal structure as defined in HEVC for ultimate encoding on a signal to be stored or transmitted (para. [0388]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an image processing device as taught by Knibbeler et al to further incorporate/combine Knibbeler et al’s teaching as above so that the dynamic range characteristic information is tone mapping information defined in HEVC for ultimate encoding on a signal to be stored or transmitted.
Furthermore, an interface is conventionally well known in the art defined as computer hardware or software that communicates information between entities/devices.
Moreover, Knibbeler et al teaches the image processor (Figs. 1-2, 103) being connected to the display unit (107, 530) by means of an interface so that the display dynamic range data/indication may be communicated from the display unit to the image processor via the interface (paras. [0288], [0373]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an image processing device as taught by Knibbeler et al to further incorporate/combine Knibbeler et al’s teachings as above so that the circuitry is configured to
output the image data to the display unit and decode the encoded data from interface so that the encoded data may be communicated from the encoding unit (101) to the  decoder (103) via the interface.


Knibbeler et al does not seem to particularly disclose, 
camera ISO sensitivity information indicating camera sensitivity at the time of capturing an image, wherein the percentage is greater than 100%, and
superimposing a graphical user interface (GUI) image along with the image data on the display unit, 
wherein the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
a region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
a black emphasis flag that puts an emphasis on a low luminance range, 
a white emphasis flag that puts an emphasis on a high luminance range, and
provide a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a second value. 
However, Yamashita et al teaches an imaging apparatus/method comprising characteristics used in dynamic range including Lmax (saturated maximum image white level with respect to a dynamic range of luminance), wherein a percentage shown is greater than 100 %, thereby increasing the dynamic range of an image without saturating a high luminance portion of the captured image (abs.; Figs. 3 and 6; para. [0018]).     
Furthermore, Kamon teaches image sensing apparatus/method comprising a camera (1) comprising an image sensor (3) for capturing a dynamic range characteristic information of a subject image, and a processor (5) configured for indicating camera sensitivity by utilizing/using camera ISO sensitivity information, and enabling to perform imaging sensitivity control (i.e. sensitivity correction) without changing the dynamic range, (Note: this doesn’t mean the dynamic range of the above percentage relative to the reference white level can't be greater than 100 %, since the dynamic range is not changed at all (so that Yamashita et al’s maximum image white level with respect to the dynamic range of luminance can maintain the percentage as being greater than 100 %), but the (ISO) imaging sensitivity can be controlled or corrected), wherein the camera ISO sensitivity information indicates camera sensitivity at the time of capturing an image, thereby controlling the imaging sensitivity without changing the dynamic range (Figs. 1 and 7-8; paras. [0005-0008], [0051], [0054-0055]).  
Moreover, Petsche et al teaches sharing a video display between telephony and computing devices comprising superimposing a graphical user interface (GUI) image along with an image data (displayed image) on a display unit (102), thereby providing a technique to enable sharing between a telephone and computer, in contrast to sharing peripherals purely between computers in the prior art (abs.; para. [0041]).
Furthermore, Ikeda et al teaches image signal processing apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a target/region of interest luminance range flag, wherein the region of interest luminance range flag indicates information which represents a range of luminance of a target/region of interest (Fig. 7) and/or a position and an offset of the region of interest, in order to enable accurate tracking of an object movin bg in an image (paras. [0058], [0092-0093], [0096], [0015]).
Furthermore, Kobayashi teaches image signal apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a region of interest (an object) white emphasis/stress importance flag (white balance correction flag), in order to effectively utilize/use rich image data representing an image of a wide dynamic image (Fig. 6; paras. [0107-0114], [0015]).
Moreover, Messmer et al teaches video delivery and control comprising dynamic range characteristic information including at least one (black) flag consisting of a region of interest (80) (a black bar/area of an image) black (0 or low luminance) emphasis/stress importance flag that puts an emphasis on a low luminance range (0 or low luminance range), in order to generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Moreover, Oshikubo et al teaches an image pickup device comprising a plurality of white signals (W), which produces/yields a plurality of luminance/brightness (Y) signals/range in order to emphasize an edge or the like, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals (abs.; col. 12, lines 6-38).
Moreover, Smyth et al teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
a header information providing a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a first value (1, 2, or 3) and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: even though Smyth et al’s system/method comprises a subband audio coding/decoding, Smyth et al, similar in operation with respect to video coding/decoding, teaches an image processing device, comprising: 
at least one image processor (Fig. 1) configured to:
encode (12) image data to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]); 
 wherein the encoded signals and sideband information are packed and multiplexed into the data stream (16) such that the decoding computational load is constrained to lie in the desired range, and the data stream (16) is encoded on or broadcast over a transmission medium (20) such as a CD, a digital video disk (DVD), or a direct broadcast satellite (col. 6, lines 49-60); and
receiving/providing dynamic range characteristic information associated with the audio data (col 35, lines 30-38).
Further note that a conventional video coder shares similar operations in comparison with respect to Smyth et al’s audio coder, such as prediction, mapping, vector quantization, error detection/correction, variable length coding (VLC), managing bit rates according to a desired quality, and syntax header information corresponding to audio/video data (Figs. 17 and 23-25).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device as taught by Knibbeler et al to incorporate/combine Yamashita et al’s teaching as above so that the percentage relative to Knibbeler et al’s reference white level is greater than 100 %, thereby increasing the dynamic range of Knibbeler et al’s encoded image without saturating a high luminance portion of the captured image, and further incorporate Kamon’s teaching as above so that the camera ISO sensitivity information indicates as Knibbeler et al’s percentage relative to a reference white level, a dynamic range of luminance of the encoded image data, wherein the camera ISO sensitivity information indicates camera sensitivity at the time of capturing an image, in order to control the imaging sensitivity without changing the dynamic range, and further incorporate Petsche et al’s teaching as above so that the circuitry is configured to superimpose the graphical user interface (GUI) image along with the image data on the display unit, thereby providing a technique to enable sharing between a telephone and computer, in contrast to sharing peripherals purely between computers in the prior art, and further incorporate 
Ikeda et al, Kobayashi, Messmer et al, and Oshikubo et al’s teachings as above so that,
the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
the region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents the range of luminance of the region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
the black emphasis flag that puts the emphasis on the low luminance range, and 
the white emphasis flag that puts the emphasis on the high luminance range,
in order to enable accurate tracking of an object moving in an image, effectively utilize/use rich image data representing an image of a wide dynamic image, generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals, and further incorporate Smyth et al’s teachings as above so as to provide the presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has the second value, in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved distortion, and future expandability to higher sampling rates.
Regarding claim 2, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes maximum image white level code value information identifying a luminance code value of a maximum white level (paras. [0016], [0112], [0202-0203]). 
Regarding claim 3, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes white level code value information identifying a luminance code value of a white level (paras. [0016], [0112], [0202-0203]). 
Regarding claim 4, Knibbeler et al discloses, wherein the white level code value information identifies a plurality of luminance code values of a plurality of white levels (paras. [0016], [0112], [0202-0203]). 
Regarding claim 5, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes black level code value information identifying a luminance code value of a black level (paras. [0016], [0292-0293]).
Regarding claim 6, Knibbeler et al discloses, wherein the dynamic range characteristic information identifies a luminance code value associated with luminance of the image data, the luminance code value being in a range between 0 and 1024 (Figs. 6 and 16; paras. [0016], [0160-0164], [0167-0168]).
Regarding claim 20, Ikeda et al teaches, wherein the at least one flag includes the region of interest luminance range flag and the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest is included in the dynamic range characteristic information (Figs. 7 and 20, S122; para. [0092]).
Regarding claim 21, Messmer et al teaches, wherein the at least one flag includes the black emphasis flag and the black emphasis flag puts an emphasis on a low luminance range (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Furthermore, Ikeda et al teaches dynamic range characteristic information including at least one flag consisting of the target/region of interest luminance range flag putting an emphasis on a low luminance range (Figs. 7 and 20, S122; para. [0092]).
Regarding claim 22, Kobayashi teaches, wherein the at least one flag includes the white emphasis flag and the white emphasis flag puts an emphasis on a high brightness/luminance range, because a gradation may be obscured in bright (luminance) areas of the image, thereby necessitating the white balance correction (emphasis) flag (paras. [0107-0114], [0110-0111]).



6.	Claims 7-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1) in view of Frencken et al (6,125,146), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762).
Regarding claim 7, Knibbeler et al discloses an image processing device, comprising: 
at least one processor (Fig. 2) configured to:
encode image data to produce encoded image data (abs.; para. [0084]); and 
provide dynamic range characteristic information associated with the image data, the dynamic range characteristic information including maximum image white level information indicating, as a percentage relative to a reference white level, a dynamic range of luminance of the encoded image data, wherein the percentage is greater than or equal to 100% (Figs. 3-4; paras. [0016-0017], [0096-0097], [0112], [0121-0134]),
a white level code value information identifying a luminance code value of a white level of the encoded image data (Fig. 4; paras. [0013-0016], [0112], [0135-0137], [0202-0203]), and
a maximum white level code value information of the encoded image data, wherein the maximum white level code value information (500 cd/(m * m)) is greater than or equal to the white level code value information (100 to 400 cd/(m * m)) (Fig. 4; paras. [0013-0016], [0112], [0135-0137], [0202-0203]), and
wherein the dynamic range characteristic information is tone mapping information (paras. [0024-0026]).
Knibbeler et al does not seem to explicitly/particularly disclose the dynamic range characteristic information is multiplexed with the encoded image data, and
wherein the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
a region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
a black emphasis flag that puts an emphasis on a low luminance range, 
a white emphasis flag that puts an emphasis on a high luminance range, and
provide a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a second value. 
However, Frencken et al teaches device/method for encoding/decoding digital video signals comprising a dynamic range characteristic information/parameter, wherein the dynamic range characteristic information/parameter is multiplexed (38) with the encoded image data, in order to be sent to a decoder for reconstruction of the encoded image data (Fig. 3; col. 5, lines 17-50; col. 7, lines 31-38).
Furthermore, Ikeda et al teaches image signal processing apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a target/region of interest luminance range flag, wherein the region of interest luminance range flag indicates information which represents a range of luminance of a target/region of interest (Fig. 7) and/or a position and an offset of the region of interest, in order to enable accurate tracking of an object moving in an image (paras. [0058], [0092-0093], [0096], [0015]).
Furthermore, Kobayashi teaches image signal apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a region of interest (an object) white emphasis/stress importance flag (white balance correction flag), in order to effectively utilize/use rich image data representing an image of a wide dynamic image (Fig. 6; paras. [0107-0114], [0015]).
Moreover, Messmer et al teaches video delivery and control comprising dynamic range characteristic information including at least one (black) flag consisting of a region of interest (80) (a black bar/area of an image) black (0 or low luminance) emphasis/stress importance flag that puts an emphasis on a low luminance range (0 or low luminance range), in order to generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Moreover, Oshikubo et al teaches an image pickup device comprising a plurality of white signals (W), which produces/yields a plurality of luminance/brightness (Y) signals/range in order to emphasize an edge or the like, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals (abs.; col. 12, lines 6-38).
Moreover, Smyth et al teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
a header information providing a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a first value (1, 2, or 3) and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: even though Smyth et al’s system/method comprises a subband audio coding/decoding, Smyth et al, similar in operation with respect to video coding/decoding, teaches an image processing device, comprising: 
at least one image processor (Fig. 1) configured to:
encode (12) image data to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]); 
 wherein the encoded signals and sideband information are packed and multiplexed into the data stream (16) such that the decoding computational load is constrained to lie in the desired range, and the data stream (16) is encoded on or broadcast over a transmission medium (20) such as a CD, a digital video disk (DVD), or a direct broadcast satellite (col. 6, lines 49-60); and
receiving/providing dynamic range characteristic information associated with the audio data (col 35, lines 30-38).
Further note that a conventional video coder shares similar operations in comparison with respect to Smyth et al’s audio coder, such as prediction, mapping, vector quantization, error detection/correction, variable length coding (VLC), managing bit rates according to a desired quality, and syntax header information corresponding to audio/video data (Figs. 17 and 23-25).  
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing an image processing device as taught by Knibbeler et al to further incorporate/combine Frencken et al’s teaching as above so that the dynamic range characteristic information is multiplexed with the encoded image data in order to be sent to a decoder for reconstruction of the encoded image data, and further incorporate 
Ikeda et al, Kobayashi, Messmer et al, and Oshikubo et al’s teachings as above so that,
the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
the region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents the range of luminance of the region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
the black emphasis flag that puts the emphasis on the low luminance range, and 
the white emphasis flag that puts the emphasis on the high luminance range,
in order to enable accurate tracking of an object moving in an image, effectively utilize/use rich image data representing an image of a wide dynamic image, generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals, and further incorporate Smyth et al’s teachings as above so as to provide the presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has the second value, in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved distortion, and future expandability to higher sampling rates.
Regarding claim 8, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes maximum image white level code value information identifying a luminance code value of a maximum white level (paras. [0016], [0112], [0202-0203]).
Regarding claim 9, Knibbeler et al discloses, wherein the white level code value information identifies a plurality of luminance code values of a plurality of white levels (paras. [0016], [0112], [0202-0203]).
Regarding claim 10, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes black level code value information identifying a luminance code value of a black level (paras. [0016], [0292-0293]).
Regarding claim 11, Knibbeler et al discloses, wherein the dynamic range characteristic information identifies a luminance code value associated with luminance of the image data, the luminance code value being in a range between 0 and 1024 (Figs. 6 and 16; paras. [0016], [0160-0164], [0167-0168]).
Regarding claim 13, Knibbeler et al discloses, wherein the image data is encoded in compliance with AVC (Advanced Video Coding) (paras. [0385]).

7.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1), Frencken et al (6,125,146), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762) as applied to claim 7 above, and further in view of Segall et al (8,194,997 B2).
Regarding claim 12, Knibbeler et al discloses the dynamic range characteristic information is tone mapping information as discussed above.
The combination of cited references as above does not seem particularly disclose tone mapping information SEI (Supplemental enhancement information).
However, Segall et al teaches systems/method for tone mapping message comprising the dynamic range characteristic information being tone mapping information SEI message in order to provide a flexible way of transmitting the relative dynamic range of a video sequence (col. 3, lines 16-24 and 60-67; col. 4, lines 1-67).
 Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device as taught by Knibbeler et al to incorporate/combine Segall et al’s teaching as above so that the dynamic range characteristic information is tone mapping information SEI message in order to provide a flexible way of transmitting the relative dynamic range of an encoded/coded video sequence.

8.	Claims 14-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1) in view of Nystad et al (9,626,730 B2), Frencken et al (6,125,146), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762).  
Regarding claim 14, Knibbeler et al discloses an image processing device, comprising: 
at least one processor (Fig. 2) configured to:
encode image data to produce encoded image data (abs.; para. [0084]); and
providing dynamic range characteristic information including maximum image white level information indicating, relative to a white level created assuming a white content in units of cd/(m * m), a dynamic range of luminance of the image data (and reference display information indicating a reference display luminance of a white level) (Figs. 3-4; paras. [0016-0017], [0093-0097], [0111-0113], [0121-0137]),
Knibbeler et al does not seem to particularly disclose providing, a presence/absence flag indicating the presence or absence of dynamic range characteristic information associated with the image data, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a first value and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a second value,
wherein the dynamic range characteristic information is multiplexed with the encoded image data, and
wherein the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
a region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents a range of luminance of a region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
a black emphasis flag that puts an emphasis on a low luminance range, and 
a white emphasis flag that puts an emphasis on a high luminance range.
However, Nystad et al teaches apparatus for encoding/decoding data comprising a presence/absence flag (Dynamic Range flag) indicating the presence or absence of dynamic range characteristic information associated with the image data, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the first value (A0 or A1), so that the corresponding format, such as LDR (low dynamic range) or HDR (high dynamic range), of the blocks of data can be stored (col. 56, lines 23-56).
Furthermore, Smyth et al teaches digitally encoded media using adaptive bit allocation in frequency, time, and over multiple channels comprising:
a header information providing a presence/absence flag indicating the presence or absence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has a first value (1, 2, or 3) and the absence of the dynamic range characteristic information is indicated when the presence/absence flag has a second value (0), in order to provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved pre-echo distortion, and future expandability to higher sampling rates (col 35, lines 30-38; col. 3, lines 18-25). 
Note: even though Smyth et al’s system/method comprises a subband audio coding/decoding, Smyth et al, similar in operation with respect to video coding/decoding, teaches an image processing device, comprising: 
at least one image processor (Fig. 1) configured to:
encode (12) image data to produce encoded image data (abs.; Fig. 1; paras. [0084], [0388]); 
 wherein the encoded signals and sideband information are packed and multiplexed into the data stream (16) such that the decoding computational load is constrained to lie in the desired range, and the data stream (16) is encoded on or broadcast over a transmission medium (20) such as a CD, a digital video disk (DVD), or a direct broadcast satellite (col. 6, lines 49-60); and
receiving/providing dynamic range characteristic information associated with the audio data (col 35, lines 30-38).
Further note that a conventional video coder shares similar operations in comparison with respect to Smyth et al’s audio coder, such as prediction, mapping, vector quantization, error detection/correction, variable length coding (VLC), managing bit rates according to a desired quality, and syntax header information corresponding to audio/video data (Figs. 17 and 23-25).  
Moreover, Frencken et al teaches device/method for encoding/decoding digital video signals comprising a dynamic range characteristic information/parameter, wherein the dynamic range characteristic information/parameter is multiplexed (38) with the encoded image data, in order to be sent to a decoder for reconstruction of the encoded image data (Fig. 3; col. 5, lines 17-50; col. 7, lines 31-38).
Furthermore, Ikeda et al teaches image signal processing apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a target/region of interest luminance range flag, wherein the region of interest luminance range flag indicates information which represents a range of luminance of a target/region of interest (Fig. 7) and/or a position and an offset of the region of interest, in order to enable accurate tracking of an object moving in an image (paras. [0058], [0092-0093], [0096], [0015]).

Furthermore, Kobayashi teaches image signal apparatus/method comprising dynamic range characteristic information including at least one flag consisting of a region of interest (an object) white emphasis/stress importance flag (white balance correction flag), in order to effectively utilize/use rich image data representing an image of a wide dynamic image (Fig. 6; paras. [0107-0114], [0015]).
Moreover, Messmer et al teaches video delivery and control comprising dynamic range characteristic information including at least one (black) flag consisting of a region of interest (80) (a black bar/area of an image) black (0 or low luminance) emphasis/stress importance flag that puts an emphasis on a low luminance range (0 or low luminance range), in order to generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data (abs.; Figs. 2, 3A, 5A, and 5C; paras. [0020], [0036-0037], [0039-0041], [0103], [0090], [0092], [0009]).
Moreover, Oshikubo et al teaches an image pickup device comprising a plurality of white signals (W), which produces/yields a plurality of luminance/brightness (Y) signals/range in order to emphasize an edge or the like, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals (abs.; col. 12, lines 6-38).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device as taught by Knibbeler et al to incorporate/combine Nystad et al and Smyth et al’s teachings as above so as to provide, when the presence/absence flag indicating the presence or absence of dynamic range characteristic information associated with the image data, and indicates the presence of the dynamic range characteristic information, wherein the presence of dynamic range characteristic information is indicated when the presence/absence flag has the first value, so that the corresponding format, such as LDR (low dynamic range) or HDR (high dynamic range), of the blocks of data can be stored, and provide a multi-channel coder with the flexibility to accommodate a wide range of compression levels with better quality at high bit rates and improved perceptual quality at low bit rates, with reduced playback latency, simplified error detection, improved distortion, and future expandability to higher sampling rates, and 
further incorporate/combine Frencken et al’s teaching as above so that the dynamic range characteristic information is multiplexed with the encoded image data, in order to be sent to a decoder for reconstruction of the encoded image data, and further incorporate Ikeda et al, Kobayashi, Messmer et al, and Oshikubo et al’s teachings as above so that,
the dynamic range characteristic information includes at least one flag selected from the group consisting of: 
the region of interest luminance range flag, wherein the region of interest luminance range flag indicates whether or not information which represents the range of luminance of the region of interest and/or a position and an offset of the region of interest are included in the dynamic range characteristic information,
the black emphasis flag that puts the emphasis on the low luminance range, and 
the white emphasis flag that puts the emphasis on the high luminance range,
in order to enable accurate tracking of an object moving in an image, effectively utilize/use rich image data representing an image of a wide dynamic image, generate, deliver, process, and display video data to preserve the video creator’s creative intent, thereby providing information which may be used to guide downstream processing and/or display of video data, and expand the dynamic range, which solves the problem of limitation of the dynamic range in the high luminance region in the image sensor having the white signals. 
Regarding claim 15, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes white level code value information identifying a plurality of luminance code values of a plurality of white levels (paras. [0016], [0112], [0202-0203]).
Regarding claim 16, Knibbeler et al discloses, wherein the dynamic range characteristic information further includes black level code value information identifying a luminance code value of a black level (paras. [0016], [0292-0293]).
Regarding claim 17, Knibbeler et al discloses, wherein the dynamic range characteristic information identifies a luminance code value associated with luminance of the encoded image data, the luminance code value being in a range between 0 and 1024 (Figs. 6 and 16; paras. [0016], [0160-0164], [0167-0168]).
Regarding claim 19, Knibbeler et al discloses, wherein the dynamic range characteristics information is alternative characteristics information (tone mapping information) of dynamic range (paras. [0024-0026]).

9.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knibbeler et al (2014/0210847 A1), Nystad et al (9,626,730 B2), Frencken et al (6,125,146), Ikeda et al (2009/0238408 A1), Kobayashi (2005/0099509 A1), Messmer et al (2012/0315011 A1), Oshikubo et al (8,149,296 B2), and Smyth et al (5,978,762) as applied to claim 14 above, and further in view of Segall et al (8,194,997 B2).
Regarding claim 18, Knibbeler et al discloses the dynamic range characteristic information is tone mapping information as discussed above.
The combination of Knibbeler et al, Nystad et al, Frencken et al, Ikeda et al, Kobayashi, Messmer et al, Oshikubo et al, and Smyth et al (5,978,762)does not seem to particularly disclose tone mapping information SEI (Supplemental enhancement information).
However, Segall et al teaches systems/method for tone mapping message comprising the dynamic range characteristic information being tone mapping information SEI message in order to provide a flexible way of transmitting the relative dynamic range of a video sequence (col. 3, lines 16-24 and 60-67; col. 4, lines 1-67).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing device as taught by Knibbeler et al to further incorporate/combine Segall et al’s teaching as above so that the dynamic range characteristic information is tone mapping information SEI message in order to provide a flexible way of transmitting the relative dynamic range of an encoded/coded video sequence.

Conclusion 
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Tokunaga et al (2012/0308144 A1), Image processing device/method, recording medium, and program.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Shawn An whose telephone number is 571-272-7324. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383. 
13. 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483